                3:05-cr-30096-SEM-BGC # 75   Page 1 of 10
                                                                                E-FILED
                                               Wednesday, 06 January, 2021 09:31:59 AM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,             )
                                      )
                Plaintiff,            )
                                      )
     v.                               )      Case No. 05-cr-30096
                                      )
Dondi McIntosh,                       )
                                      )
                Defendant.            )

                              OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Dondi McIntosh’s Motion to

Reconsider (d/e 73), requesting reconsideration of the Court’s

Opinion (d/e 72) denying Defendant’s motions for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A) (d/e 58, 59). For the

reasons set forth below, Defendant’s Motion (d/e 73) is GRANTED.

                             I. ANALYSIS

     The Court previously issued an Opinion discussing the factual

and procedural background of Defendant’s motions for

compassionate release. See d/e 72. The Court denied both

motions because Defendant had not fulfilled § 3582(c)(1)(A)’s

exhaustion requirement. See id. Prior to the issuance of that


                             Page 1 of 10
                   3:05-cr-30096-SEM-BGC # 75   Page 2 of 10




Opinion, Defendant had submitted a request for a sentence

reduction to the warden of his Bureau of Prisons (“BOP”) facility on

November 23, 2020, and on December 9, the warden denied

Defendant’s request. See d/e 73–1. Additionally, at the video

hearing on Defendant’s motion to reconsider held on January 5,

2021, the Government conceded that Defendant had satisfied the

exhaustion requirement. Since Defendant’s request has been

denied, and since more than thirty days have elapsed since

Defendant submitted his request, the Court finds that Defendant

has exhausted his administrative remedies as required by 18 U.S.C.

§ 3582(c)(1)(A).

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the


                               Page 2 of 10
                3:05-cr-30096-SEM-BGC # 75   Page 3 of 10




Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate’s request was received by the BOP,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     Now that Defendant McIntosh has exhausted his



                             Page 3 of 10
                3:05-cr-30096-SEM-BGC # 75   Page 4 of 10




administrative remedies, the Court must consider whether

“extraordinary and compelling reasons warrant” compassionate

release. After considering the factors listed in 18 U.S.C. § 3553(a),

the Court finds that Defendant McIntosh has demonstrated the

existence of extraordinary and compelling reasons for his release.

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Social distancing can be difficult for

individuals living or working in a prison. This is especially true for

Defendant McIntosh, who currently works as a Custodial

Quarantine Manager in a transitional housing unit for inmates new

to FPC Duluth. FPC Duluth has—thanks in part to the efforts of

Defendant McIntosh—reduced the number of active inmate

infections from 88 (as of November 30, 2020) to one (as of January

5, 2021). See d/e 70, p. 28 n.12; COVID-19 Cases, Federal Bureau

of Prisons, https://www.bop.gov/coronavirus/ (last accessed

January 5, 2021). Nevertheless, Mr. McIntosh is housed and


                             Page 4 of 10
                3:05-cr-30096-SEM-BGC # 75   Page 5 of 10




employed in a transitional unit for inmates new to the facility and is

therefore at a continual risk of infection. At the January 5, 2021

video hearing on Defendant McIntosh’s motion to reconsider, the

BOP staff present with Defendant McIntosh wore protective

equipment including disposable surgical gowns, and indicated that

this was the usual practice for staff coming in to the unit in which

Defendant McIntosh is housed. This practice, while laudable,

underscores the risk of infection borne by Defendant McIntosh, who

has no access to such protective equipment. The sudden spread of

the virus within FPC Duluth between October 30, 2020—when

there were just 16 active inmate cases—and November 30, 2020,

when there were more than 88 active inmate cases in a prison

housing just 285 inmates, demonstrates the potential for another

outbreak that might spread rapidly enough that the Court would be

unable to consider a successive compassionate release motion from

Defendant McIntosh. See d/e 70, p. 28 n.12.

     Defendant McIntosh is 5 feet and 6 inches tall, and reports

that he currently weighs 175 pounds; the most recent BOP medical

records, from January 2020, indicate that he weighed 160 pounds

at that time. See d/e 59, p. 4; d/e 65, p. 56. At either weight,


                            Page 5 of 10
                3:05-cr-30096-SEM-BGC # 75   Page 6 of 10




Defendant McIntosh is overweight, with a Body Mass Index of either

25.8 or 28.2. Guidance from the Centers for Disease Control

(“CDC”) indicates that being overweight may put a person at an

increased risk of serious illness or death from COVID-19. See

People with Certain Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last accessed

January 5, 2021). Additionally, Defendant McIntosh is 47 years

old, and is a former smoker of both cigarettes and marijuana.

According to the CDC, being a former cigarette smoker “increases

your risk of severe illness from COVID-19.” See id. The CDC also

advises that the risk of severe illness from COVID-19 increases with

age. See Older Adults, https://www.cdc.gov/ coronavirus/2019-

ncov/need-extra-precautions/older-adults.html (last accessed

January 5, 2021). Defendant McIntosh has also stated that he

suffered from bronchitis as a child, and that he has continued to

suffer from periodic bouts of bronchitis as an adult, although he

has not been able to produce medical records confirming these

assertions. See d/e 59, p. 4.

     While in BOP custody, Mr. McIntosh has demonstrated a truly


                            Page 6 of 10
                3:05-cr-30096-SEM-BGC # 75   Page 7 of 10




extraordinary level of rehabilitation. Over the course of the more

than 15 years during which he has been incarcerated for the

instant offense, he has not received a single disciplinary infraction;

during the same period, he has completed a G.E.D. and 38

educational courses, including a 2,000-hour physical therapy

course and a 4,000-hour “canine companions” dog training course.

See d/e 58–2. Further evidence of Defendant McIntosh’s

rehabilitation comes from his release plan. Krystal Betz, a former

nurse at FMC Rochester whom Defendant McIntosh befriended

when he worked under her direction while an inmate there, has

agreed to allow Defendant McIntosh to stay in her house following

his release. See d/e 68.

     In addition to Defendant’s stellar BOP record of rehabilitation

and the medical risk factors present in this case, the nature and

circumstances of the underlying offense militate for an early

release. Defendant was sentenced to 235 months’ imprisonment for

his participation in a cocaine distribution ring in 2006, pursuant to

a plea agreement with the Government. See Minute Entry, July 10,

2006; d/e 1. Defendant has served more than 15 years for this

offense and fewer than 19 months remain before his projected


                             Page 7 of 10
                3:05-cr-30096-SEM-BGC # 75   Page 8 of 10




release date of July 26, 2022. The underlying offense was

nonviolent, and Defendant McIntosh has already served a sufficient

term in BOP custody to satisfy the punitive and deterrent goals of §

3553(a)(2). In 2006, a 235-month sentence was reasonable given

that Defendant McIntosh was a career offender with a Category VI

criminal history. See d/e 33, p. 1. In the intervening years,

however, Defendant McIntosh’s exceptional record while in BOP

custody has demonstrated that he is a new and thoroughly

rehabilitated man. His incarceration at a minimum-security

facility, and his BOP Prisoner Assessment Tool Targeting Estimated

Risk and Needs (PATTERN) score indicating a “low” risk of

recidivism, indicate that Defendant McIntosh will not be a danger to

any community if released. See d/e 58–1. Because Defendant has

demonstrated that extraordinary and compelling reasons for a

sentence reduction exist, that he is not a danger to others or to the

community, and that the § 3553(a) factors favor release,

compassionate release is appropriate.

                          II. CONCLUSION

     For the reasons stated, Defendant Dondi McIntosh’s Motion to

Reconsider (d/e 73) is GRANTED. The Court’s previous Opinion


                            Page 8 of 10
                3:05-cr-30096-SEM-BGC # 75   Page 9 of 10




(d/e 72) is VACATED. Defendant's Amended Motion for

Modification of Sentence (d/e 59) is GRANTED, and Defendant’s pro

se Motion for Compassionate Release (d/e 58) is DENIED AS MOOT.

The Court hereby reduces Defendant's term of imprisonment to

time served plus 24 hours in order to allow Defendant to be tested

for COVID-19 and released. The Court modifies Defendant’s

conditions of supervised release to require Defendant to remain in

home confinement for six months following his release. Defendant

McIntosh must self-quarantine for a period of 14 days beginning at

the time of his release, including while he travels from his BOP

facility to his new residence. Defendant shall serve his period of

home confinement in the residence described in the United States

Probation Office’s memorandum on Defendant’s release plan (d/e

68). Defendant shall travel to his new residence in a vehicle with

three-row seating that allows him to follow the CDC’s social

distancing guidelines, which include staying at least six feet from

others and wearing a face mask and gloves.



ENTER: January 5, 2021

                                /s/ Sue E. Myerscough

                            Page 9 of 10
3:05-cr-30096-SEM-BGC # 75   Page 10 of 10




                 SUE E. MYERSCOUGH
                 UNITED STATES DISTRICT JUDGE




            Page 10 of 10
